       Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

THE UNITED STATES OF AMERICA                   §
For The Use And Benefit Of                     §
FROST & KEELING                                §
ASSOCS., INC.                                  §
       Plaintiff,                              §
                                               §
v.                                             §       CIVIL ACTION NO. 6:20-cv-411
                                               §
WHITESELL-GREEN, INC. &                        §
FEDERAL INSURANCE                              §
COMPANY                                        §
     Defendants.                               §

                                           COMPLAINT


        Now comes Use-Plaintiff, Frost & Keeling Assocs., Inc., by and through the undersigned

attorneys and alleges as follows:

                                    NATURE OF THE ACTION

        1.      This action is brought by FROST & KEELING ASSOCS., INC. (“FROST &

KEELING”), to recover monies due and owing from WHITESELL-GREEN, INC

(“WHITESELL”) and FEDERAL INSURANCE COMPANY (“FEDERAL”), relating to unpaid

services, labor and materials furnished to Whitesell for plumbing, mechanical, and other construction

work and services on the 21000 Block Rolling Pin Barracks, Fort Hood, Texas, the 41000 Block

Rolling Pin Barracks, Fort Hood, Texas, and the 37000 Block Rolling Pin Barracks, Fort Hood, Texas”

(collectively “Rolling Pin Barracks”) Project located in Fort Hood, Texas, believed to be federal

projects, contract number W9126G-14-D-0047, including Task Orders W9126G17F0135,

W9126G18F0035 and W9126G18F0183. Count I of this action is brought by Frost & Keeling against

Whitesell to recover damages for breach of contract, including attorney’s fees. Count II of this action

is brought by Frost & Keeling against Whitesell to recover the value of benefits conferred by Frost &

                                                                                            Page 1 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
       Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 2 of 9



Keeling to Whitesell on a quantum meruit basis. Included with the foregoing Counts, is an action against

Whitesell for violation of the United States Prompt Payment Act, 31 U.S.C. Ch. 39 and Prompt Payment

for Construction Contracts Federal Acquisition Regulation 52.232-27. Count III of this action is

brought by Frost & Keeling for payment as Use-Plaintiff under the United States Miller Act, 40 U.S.C.

§§ 3131, et seq. on the Payment Bond provided by Federal and Whitesell.

                                              PARTIES

       2.      The Plaintiff, Frost & Keeling Assocs., Inc., is a Texas corporation in good standing.

       3.      Defendant, Whitesell-Green, Inc., is a Florida corporation that may be served with

summons by serving its registered agent, Incorp Services, Inc., at 815 Brazos, Suite 500, Austin, Texas

78701-0000.

       4.      Defendant, Federal Insurance Company, may be served with summons by serving its

registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-4284.

                                          JURISDICTION

       5.      Jurisdiction is conferred upon this Court by the Miller Act, 40 U.S.C. § 3131, et seq.

       6.      Venue for this action properly rests in the Western District of Texas, Waco Division,

under the Miller Act, 40 U.S.C. § 3131, providing venue in the United States District Court for the

District in which the contract was performed. Rolling Pin Barracks, Block 41000 and 21000 are

located within the Fort Hood Military Reservation.

                                         COUNT I
                                    BREACH OF CONTRACT

       7.      Prior to the agreements between Frost & Keeling and Whitesell, Frost & Keeling

alleges that the United States of America and the Defendant, Whitesell, entered into a written contract

whereby Whitesell agreed to perform certain construction work described in a written agreement for

the construction, reconstruction, or improvements to the Rolling Pin Barracks, believed to be federal



                                                                                             Page 2 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
       Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 3 of 9



projects, contract number W9126G-14-D-0047, including Task Orders W9126G17F0135,

W9126G18F0035 and W9126G18F0183, hereinafter called “the Project.”

Four Subcontracts Between Frost & Keeling and Whitesell

       8.      Whitesell hired Frost & Keeling as a subcontractor for work encompassed within

Whitesell’s agreement with the United States of America. Frost & Keeling and Whitesell entered into

four subcontracts for work on the Rolling Pin Barracks Project:

               a.      On or about July 13, 2018, Whitesell and Frost & Keeling entered into a
                       Subcontract for Frost & Keeling to perform all HVAC work on the 21000
                       Block Rolling Pin Barracks, Ft. Hood, Texas for a lump sum price (“21000
                       Mechanical Subcontract”). A true and correct copy of the 21000 Mechanical
                       Subcontract is attached hereto as Exhibit 1 and incorporated by reference.

               b.      On or about July 13, 2018, Whitesell and Frost & Keeling entered into a
                       Subcontract for Frost & Keeling to perform all plumbing work on the 21000
                       Block Rolling Pin Barracks, Ft. Hood, Texas for a lump sum price (“21000
                       Plumbing Subcontract”). A true and correct copy of the 21000 Plumbing
                       Subcontract is attached hereto as Exhibit 2 and incorporated by reference.

               c.      On or about, August, 29, 2018, Whitesell and Frost & Keeling entered into a
                       Subcontract to perform all HVAC work on the 41000 Block Rolling Pin
                       Barracks, Ft. Hood, Texas for a lump sum price (“41000 Mechanical
                       Subcontract”). A true and correct copy of the 41000 Mechanical Subcontract
                       is attached hereto as Exhibit 3 and incorporated by reference.

               d.      On or about August 29, 2018, Whitesell and Frost & Keeling entered into a
                       Subcontract to perform all plumbing work on the 41000 Block Rolling Pin
                       Barracks, Ft. Hood, Texas for a lump sum price (“41000 Plumbing
                       Subcontract”). A true and correct copy of the 41000 Plumbing Subcontract is
                       attached hereto as Exhibit 4 and incorporated by reference.

The 21000 Subcontracts

       9.      The scope of work of the 21000 Mechanical Subcontract (Exhibit 1) included: the

installation of new HVAC equipment; new mechanical piping and insulation; new mechanical

ductwork and duct insulation; new building automation system controls; penetrations for mechanical

piping and duct work; fire dampers; and the addition of copper risers.




                                                                                        Page 3 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
       Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 4 of 9



       10.     The scope of the 21000 Plumbing Subcontract (Exhibit 2) included: the installation

of new plumbing equipment and fixtures; new plumbing piping and piping insulation; new water

meters; and new penetrations for piping and venting.

       11.     Frost & Keeling performed all work in compliance, or substantial compliance, with

the 21000 Subcontracts.

       12.     Despite performing all work under the 21000 Subcontracts, Whitesell failed to make

payments to Frost & Keeling for amounts owed under the 21000 Mechanical Subcontract for Payment

Application 13, Payment Application 14, Payment Application 15, Payment Application 16, Payment

Application 17, and Payment Application 18. Whitesell also only made partial payment on the amount

due in Payment Application 12.

       13.     Whitesell also failed to make payments to Frost & Keeling for amounts owed under

the 21000 Plumbing Subcontract for Payment Application 11, Payment Application 12, Payment

Application 13, Payment Application 14, Payment Application 15, and Payment Application 16.

Whitesell also only made partial payment on the amount due in Payment Application 10.

       14.     In addition to Whitesell’s complete failure to make the above referenced payments, all

payments which Whitesell did submit were significantly past due and were not paid in accordance with

the subcontract provisions and in violation of the Prompt Pay Act and Federal Acquisition

Regulations.

       15.     To date, the principal sum owed under the 21000 Subcontracts totals $415,104.15

       16.     Whitesell’s failure to pay Frost & Keeling in full for its work in accordance with the

contract documents is a breach of the respective Subcontracts. Such breach has caused injury to Frost

& Keeling and is expected to cause further injury to Frost & Keeling in the future.




                                                                                          Page 4 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
       Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 5 of 9



The 41000 Subcontracts

       17.     The scope of work of the 41000 Mechanical Subcontract (Exhibit 3) included: the

installation of new HVAC equipment; new mechanical piping and insulation; new mechanical

ductwork and duct insulation; new building automation system controls; penetrations for mechanical

piping and duct work; fire dampers, and the addition of copper risers.

       18.     The scope of the 41000 Plumbing Subcontract (Exhibit 4) included: the installation

of new plumbing equipment and fixtures; new plumbing piping and piping insulation; new water

meters; and new penetrations for piping and venting.

       19.     Frost & Keeling performed all work in compliance, or in substantial compliance, with

the 41000 Subcontracts.

       20.     Despite performing all work under the 41000 Subcontracts, Whitesell failed to make

payments to Frost & Keeling for amounts owed under the 41000 Mechanical Subcontract for

Payment Application 14, Payment Application 15, Payment Application 16, and Payment Application

17. Whitesell also only made partial payment in Payment Application 13.

       21.     Whitesell also failed to make payments to Frost & Keeling for amounts owed under

the 41000 Plumbing Subcontract for Payment Application 9, Payment Application 10, Payment

Application 11, Payment Application 12, Payment Application 13, Payment Application 14, and

Payment Application 15. Whitesell also only made partial payment in Payment Application 8.

       22.     To date, the principal sum owed under the 41000 Subcontracts total $524,518.51.

       23.     In addition to Whitesell’s complete failure to make the above referenced payments, all

payments which Whitesell did submit were significantly past due and in violation of the Prompt Pay

Act and Federal Acquisition Regulations.




                                                                                          Page 5 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
       Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 6 of 9



       24.     Whitesell’s failure to pay Frost & Keeling in full for its work in accordance with the

contract documents is a breach of the respective Subcontracts. Such breach has caused injury to Frost

& Keeling and is expected to cause further injury to Frost & Keeling in the future.

Profit Sharing Agreement and Cost Saving Split Agreement

       25.     In addition to the above contracts, Frost & Keeling had both a profit sharing

agreement (“profit agreement”) and a cost saving split agreement (“split agreement”) with Whitesell.

The profit agreement arose out of helping Whitesell bid and win the Ft. Hood projects. Under the

agreement, Whitesell would pay Frost & Keeling 10% of the net profits excluding cost savings created

later by Frost & Keeling. The split agreement arose out of the bid pricing for plumbing work

submitted by competing subcontractors for the 21000, 41000 and 37000 blocks of Rolling Pin

Barracks, and carried in Whitesell’s contract award amounts. Upon review of competing bids, Frost

& Keeling offered that it could perform and manage the same work for significantly less than what

was carried in the original bids. Therefore, Frost & Keeling proposed to perform and manage the

work at a lower price in return for a share in the cost savings Whitesell would enjoy as a result. Frost

& Keeling offered increased cost savings for the 37000 block of Rolling Pin Barracks by identifying,

qualifying, detailing scopes of work and securing pricing for a replacement subcontractor to perform

the mechanical and plumbing work on the project. The split agreement contemplated that Whitesell

and Frost & Keeling would split, 50/50, the amount Whitesell saved on the plumbing and mechanical

work when compared to the pricing carried by Whitesell in its bids.

       26.     Thereafter, the parties engaged in a course of conduct and numerous communications

which memorialized the agreements. The total cost savings on the Projects would be $4,853,822.67.

Therefore, the amount owed to Frost & Keeling is $2,426,911.33 plus an estimated amount of

$429,273.20 for 10% of the net profits of all three (3) projects. Frost & Keeling fully performed its

part of the agreement and saved Whitesell millions of dollars. Despite such performance, Frost &


                                                                                             Page 6 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
        Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 7 of 9



Keeling has not received any money from Whitesell despite a contract with Whitesell to pay Frost &

Keeling the 10% of the project net profits and the 50% of the amount saved from the competing bids.

Attempts to Resolve

        27.     Frost & Keeling made numerous attempts to resolve this matter with Defendant,

Whitesell, to no avail. Each request for a meeting was ignored by Whitesell. In prior correspondence,

Whitesell was invited to submit any dispute it may have to the outstanding balances via a proposed

meeting between the parties. Whitesell has continually avoided its payment obligations and failed to

submit a good faith dispute regarding the outstanding balance despite the terms of the contract,

thereby leaving Frost & Keeling no other option but to file this complaint.

Delay

        28.     In addition to the above referenced breaches, Whitesell’s actions throughout the

Project have caused significant delays. An analysis of available Project records reveals a pattern of

delays related to design, out of sequence work and subsequent manipulation of the Project schedule

by Whitesell. Although responsible, Whitesell hid the true cause of the delays and set the stage for

constructive acceleration of the work on the Project. Whitesell further failed to secure time extensions

for design related delays and subsequently made matters worse by issuing unjustified cure notices to

Frost & Keeling.

                                              COUNT II
                                           QUANTUM MERUIT

        29.     In the alternative, Frost & Keeling would show that Frost & Keeling’s above-described

services, labor and materials were furnished for the benefit of Whitesell, either at its specific direct

request or with its knowledge and consent. Whitesell accepted and received said services, labor, and

materials with knowledge that Plaintiff Frost & Keeling expected compensation from Whitesell.

        30.     Plaintiff, Frost & Keeling’s, services, labor, and materials benefited Whitesell, and the

reasonable value of the services, labor and materials furnished to Whitesell by Frost & Keeling, which
                                                                                              Page 7 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
        Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 8 of 9



remains unpaid as of this date, exceeds nine hundred and thirty nine thousand six hundred twenty two

dollars and sixty six cents ($939,622.66).

        31.     Frost & Keeling demands judgment against Whitesell for the reasonable value of its

services, labor, and materials, plus applicable statutory, contractual and Contract Disputes Act interest,

costs and attorney’s fees pursuant to Texas Civil Practices and Remedies Code § 38.001 et seq., Tex.

Property Code Ch. 28, and the parties’ contracts. Frost & Keeling has agreed to pay the undersigned

attorneys a reasonable fee for the services and therefore seeks to recover such amounts from Whitesell

for the preparation and trial of this case in United States District Court, and additional amounts in the

event of an appeal.

                                                 COUNT III
                                                MILLER ACT

        32.     Pursuant to 40 U.S.C. §§ 3130, et seq. Federal and Whitesell furnished performance

and payment bonds to the United States of America wherein Whitesell, as principal, and Federal, as

surety, bound themselves jointly and severally for the protection of all persons supplying services,

labor, and material in the performance of the work on the Project.

        33.     Frost & Keeling supplied services, labor and material at the request of and by virtue

of its agreements with Defendant, Whitesell. After allowing appropriate credits and offsets, there

remains unpaid to Frost & Keeling a minimum amount of nine hundred and thirty nine thousand six

hundred twenty two dollars and sixty six cents ($939,622.66), not including the monies due pursuant

to the cost saving split agreement and net profit agreement, at the time of the institution of this suit.

        34.     The Defendant, Whitesell, has failed and refused to pay to the Use-Plaintiff, Frost &

Keeling, all amounts due, before the expiration of a period of ninety (90) days after the day on which

the last of the services, labor, and material were furnished or supplied by Frost & Keeling, for which

claim is hereby made.



                                                                                               Page 8 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
         Case 6:20-cv-00411-ADA-JCM Document 1 Filed 05/20/20 Page 9 of 9



         35.    The contract between Whitesell and the United States was to be performed at the Fort

Hood Military Reservation and all of the services, labor and material was supplied by Frost & Keeling

in Fort Hood and within the Western District of Texas, Waco Division.

                              PLAINTIFF’S DEMAND FOR JURY TRIAL

         36.    Plaintiff, Frost & Keeling, asserts its rights under the Seventh Amendment of the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on

all issues.

                                                CONCLUSION

         WHEREFORE, Frost & Keeling Assocs., Inc. demands judgment against Defendants,

Whitesell-Green, Inc. and Federal Insurance Company, jointly and severally, in the amount of its actual

damages, plus applicable statutory, contractual and/or Contract Disputes Act interest, costs, attorney’s

fees, and for all other relief to which Frost & Keeling is entitled.

                                                 Respectfully submitted,

                                                 COKINOS │YOUNG
                                                 10999 IH-10 West, Suite 800
                                                 San Antonio, Texas 78230
                                                 (210) 293-8700 - Telephone
                                                 (210) 293-8733 – Facsimile

                                         By:     /s/ Stephanie O’Rourke
                                                 STEPHANIE L. O’ROURKE
                                                 State Bar No. 15310800
                                                 Sorourke@cokinoslaw.com
                                                 STANLEY W. CURRY
                                                 State Bar No. 05274000
                                                 scurry@cokinoslaw.com




                                                                                             Page 9 of 9
https://vault.netvoyage.com/neWeb2/goId.aspx?id=4828-6459-6669&open=Y
